ACCEPTED
                                                                                                        06-14-00103-CV
                                                                                              SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                   2/26/2015 3:25:06 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                 CLERK

                                             IN THE

                                SIXTH COURT OF APPEALS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
                                    TEXARKANA, TEXAS                          TEXARKANA, TEXAS
                                                                            2/26/2015 3:25:06 PM
                                                                                DEBBIE AUTREY
NANCY HART AND ALL OTHER                         §                                  Clerk
OCCUPANTS                                        §
                                                 §
V.                                               §    NO. 06-14-00103-CV
                                                 §
WELLS FARGO BANK, N.A.                           §


                           MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Nancy Hart and All Other Occupants, Appellants, in the above-

referenced cause (collectively “Appellant”), pursuant to Rule 10.5(b) of the Texas Rules of

Appellant Procedure, moves for an order extending all deadlines in which to prosecute

Appellant’s appeal in this action. In support hereof, Appellant respectfully represents to the

Court as follows:

                                                 I.

                             CERTIFICATE OF CONFERENCE

       A conference was held on February 11, 2015, with Mark D. Hopkins, Esq., counsel for

Appellee, on the merits of this motion, and the opposing party does oppose the motion.

                                                II.

       This is a case transferred to the Sixth Court of Appeals from the Fifth District Court of

Appeals. It arises out of a contest over ownership and possession of a residence located in



                                                -1-
Rockwall County, Texas. Appellant’s brief is due February 27, 2015. Appellant’s Counsel

learned that the real party in interest, Don Alan Hart, died testate on January 29, 2015. Mr. Hart

was in possession of the residence as a result of a Final Decree of Divorce entered by the 382nd

Judicial District Court of Rockwall County, Texas. His former wife, Nancy Hart, was the

signatory on loan documents, by the terms of which, Wells Fargo, held a purchase money

mortgage.

       Appellant’s Counsel suffers from a severe case of Diverticulitis and has been confined to

home in recent weeks. As of the filing of this motion, counsel has not yet been released to return

to work. Because of the severity of Counsel’s medical status, request is made that this Court

grant a thirty (30) day extension within which Appellant may file Appellant’s brief.

       In addition, the parties, through counsel are seeking resolution of this matter which may

be forthcoming within this thirty (30) day window.

                                                 II.

       Appellant seeks an extension of time because Appellant has been confronted with an

unfortunate medical condition which could not reasonably have been anticipated. Appellant’s

counsel anticipates a return to work on March 9, 2015.

       Appellant’s counsel requests the court to understand the extraordinary circumstances and

the unusual burden imposed. Counsel understands the need to timely and efficiently advance this

action, but seeks a balancing the need to timely move this appeal forward with the need for

counsel to cooperate with his physicians to be able to return to full-time law practice.

       The untimely demise of the real party in interest–the occupant, Don Alan Hart, has also

potentially changed Appellant’s posture with regard to this appeal.


                                                -2-
                                                III.

       The extension requested will not prejudice Appellant nor Appellee. The trial court’s

order which is the subject of this appeal is being complied with by both parties. Accordingly, to

ensure adequate time within which to properly prosecute this appeal, an extension of time until

March 18, 2015 is warranted. Appellee will not be prejudiced by the requested extension.

Appellant brings this motion not for delay but that substantial justice may be done.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that the

Court grant his Appellant’s request for a short term extension of time of until March 27, 2015 in

which to file Appellant’s brief in support of the prosecution of this Appeal and grant Appellant

such other and further relief to which Appellant may be justly entitled.

                                              Respectfully submitted,

                                              The Law Offices of Ronald E. Harden, P.L.L.C.


                                              _/s/ Ronald E. Harden______________________
                                              Ronald E. Harden
                                              State Bar No. 00792079
                                              P.O. Box 776
                                              Terrell, Texas 75160
                                              Telephone: (214) 683-7346
                                              Telecopier: (214) 960-4226

                                              Counsel for Appellants,
                                              Nancy Hart and All Other Occupants




                                                -3-
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of February, 2015, a copy of the foregoing document
was served upon trial counsel of record for the Appellee, Mark D. Hopkins, Esq., Hopkins &
Williams, PLLC, 12117 Bee Caves Road, Suite 260, Austin, Texas 78738, by regular mail,
postage pre-paid and properly addressed, and via email to: mark@hopkinswilliams.com, in
accordance with Rule 9.5 of the Texas Rules of Appellate Procedure.


                                            __/s/ Ronald E. Harden_____________________
                                            Ronald E. Harden




                                               -4-